DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1, 7, 10, 14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kumar (US Pat 6,631,141).
	Referring to claim 1, Kumar discloses a method comprising:
receiving, by a computing device, a service request for a first network device of a plurality of network devices, wherein the service request comprises a device identifier of the first network device (column 4, line 65 to column 5, line 16); and
sending, by the computing device and to the plurality of network devices, a plurality of configuration messages comprising the device identifier, wherein at least one of the plurality of configuration messages is identifiable by the first network device based on the device identifier in the at least one of the plurality of configuration messages (column 4, line 65 to column 5, line 16; The multiple sessions is interpreted as the plurality of messages).



Claims 10 and 17 are rejected on the same grounds as claim 1.

Claims 14 and 18 are rejected on the same grounds as claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Jibbe (US Pub 2004/0006612).

In an analogous art, Jibbe teaches a method of claim 1, further comprising: receiving, by the computing device, device certification information relating to the first network device; and verifying, by the computing device and based on the device certification information, that the first network device is a certified device (paragraph 62).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the device certification taught by Jibbe to the device provisioning method disclosed by Kumar.  The motivation would have been to ensure the device is authorized to access the network.

Claim 11 is rejected on the same grounds as claim 2.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Marsot (US Pub 2005/0074099).
Referring to claim 3, Kumar does not disclose a method of claim 1, wherein at least one of the service request or the plurality of configuration messages comprises an Extensible Markup Language (XML)-formatted document.
In an analogous art, Marsot teaches a method of claim 1, wherein at least one of the service request or the plurality of configuration messages comprises an Extensible Markup Language (XML)-formatted document (paragraph 45).
.

Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Aoki (US Pub 2004/0122700).
Referring to claim 4, Kumar does not disclose a method of claim 1, wherein the receiving the service request for the first network device comprises receiving the service request from a web portal.
In an analogous art, Aoki teaches a method of claim 1, wherein the receiving the service request for the first network device comprises receiving the service request from a web portal (paragraph 108).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the web portal taught by Aoki to the device provisioning disclosed by Kumar.  The motivation would have been to allow the use to turn the device on themselves.

Claim 12 is rejected on the same grounds as claim 4.

Claims 5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Chaganty (US Pat 6,285,656).
Referring to claim 5, Kumar does not disclose a method of claim 1, wherein the plurality of configuration messages comprise information signaling the first network device to enable an Ethernet data port of the first network device.
In an analogous art, Chaganty teaches a method of claim 1, wherein the plurality of configuration messages comprise information signaling the first network device to enable an Ethernet data port of the first network device (column 7, lines 19-22).


Claim 13 is rejected on the same grounds as claim 5.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Kim (US Pub 2002/0085577).
Referring to claim 6, Kumar does not disclose a method of claim 1, wherein the plurality of configuration messages further comprise a state code and a county code.
In an analogous art, Kim teaches a method of claim 1, wherein the plurality of configuration messages further comprise a state code and a county code (paragraph 49).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to add the country code taught by Kim to the device provisioning disclosed by Kumar.  The motivation would have been to ensure the device is being used in the correct country.

Claims 8, 15, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Revital (US Pub 2005/0212504).
Referring to claim 8, Kumar does not disclose a method of claim 1, wherein sending the plurality of configuration messages comprises sending the plurality of configuration messages via a Data Over Cable Service Interface Specification Set-top Gateway (DSG) Broadcast Tunnel.
In an analogous art, Revital teaches a method of claim 1, wherein sending the plurality of configuration messages comprises sending the plurality of configuration messages via a Data Over Cable Service Interface Specification Set-top Gateway (DSG) Broadcast Tunnel (paragraph 60).


Claims 15 and 19 are rejected on the same grounds as claim 8.

Claims 9, 16, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumar (US Pat 6,631,141) in view of Verbestel (US Pub 2005/0198126).
Referring to claim 9, Kumar does not disclose a method of claim 1, wherein sending the plurality of configuration messages comprises sending the plurality of configuration messages via uni-directional multicast messaging.
In an analogous art, Verbestel teaches a method of claim 1, wherein sending the plurality of configuration messages comprises sending the plurality of configuration messages via uni-directional multicast messaging (paragraph 12).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to use the message multicasting taught by Verbestel to the device provisioning disclosed by Kumar.  The motivation would have been to authorize many devices at one time.

Claims 16 and 20 are rejected on the same grounds as claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN E SHEPARD whose telephone number is (571)272-5967.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN E SHEPARD/               Primary Examiner, Art Unit 2424